Citation Nr: 9935260	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-101 16A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Mairi Nicola Morrison, Associate Counsel




INTRODUCTION

This case has come to the Board of Veteran's Appeals (BVA or 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin rating decision of April 
1998 which denied the benefit sought on appeal.  The veteran, 
who had active service from August 1946 to November 1963, and 
periods of active and inactive duty training with the Air 
National Guard between August 1975 to May 1984, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.


FINDING OF FACT

The veteran has a bilateral hearing loss that is 
etiologically related to noise exposure during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during service service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's claim for service connection for a hearing loss is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim, which is plausible and capable of 
substantiation.  Moreover, the Board is satisfied that 
sufficient relevant facts have been developed by the RO, and 
no further assistance to the veteran is required to comply 
with the VA's duty to assist him with the development of 
facts pertinent to his claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (1999).

The veteran had active service in the U.S. Air Force from 
August 1946 to November 1963.  Statements from the veteran 
indicate that he worked around jet aircraft during service 
and service records indicate that his awards included an 
Aircrew Members Badge.  The Board notes that service medical 
records do not indicate a hearing loss during the veteran's 
time in the U.S. Air Force.  However, the veteran's complete 
service medical records from his period of service between 
1946 to 1963 are unavailable, and the National Personnel 
Records Center (NPRC) informed the Board in October 1998 that 
no further records from the veteran's period of active duty 
from 1946 to 1963 were available.  The lack of any evidence 
of hearing loss disability in service is not fatal to the 
veteran's claim because laws and regulations do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfied the criteria of 38 
C.F.R. §3.385 to show a current hearing loss disability for 
VA purposes and whether there is a medically sound basis to 
attribute the current hearing loss disability to the 
veteran's period of active service.  

In the instant case, the veteran reports that his hearing 
slowly deteriorated after his time in service.  In June 1975 
a the Report of Medical History portion of an examination 
performed in connection with the veteran's entry into the Air 
National Guard contains a notation of "Hearing loss due to 
acoustic trauma."  In addition an examination performed in 
December 1975 shortly after his entrance into the Air 
National Guard noted that hearing loss was due to acoustic 
trauma.  

On the audiological evaluation in December 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
35
50
LEFT
30
30
25
35
40

In July 1976 the veteran was placed on a permanent physical 
profile due to disabilities which included hearing loss.  An 
Air National Guard examination in March 1981 contained a 
diagnosis of bilateral hearing loss and specifically noted it 
as "secondary to prior jet aircraft noise."  On the 
audiological evaluation in March 1981 pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
12
22
35
70
LEFT
30
25
25
40
50


On October 1996 the veteran was seen privately at the Madison 
Medical Center Hearing Services in Madison, Wisconsin for an 
evaluation of a hearing aid he had purchased in the private 
sector.  Pure tone test results indicated a moderate sloping 
to severe sensorineural hearing loss in both ears.

The VA examiner in June 1998 noted mild sensorineural hearing 
loss in both ears from 250 through 2000 Hertz and a 
moderately severe sensorineural loss in both ears from 4000 
through 8000 Hertz.  The Board notes that the examination 
results showed a degree of hearing loss which satisfied the 
requirements of 38 C.F.R. § 3.385.  The examiner initially 
concluded that "exposure to jet engine noise with infrequent 
use of hearing protection devices is likely to cause hearing 
loss, in the absence of any records to substantiate the 
relationship of his hearing loss to his active duty service, 
it is as likely as not that the onset of this loss was the 
result of his experiences in the 12 year period following his 
discharge from the active duty until his loss was documented 
in 12/75."  In January 1999 the VA audiologist responded to 
a request for clarification by opining that it was unlikely 
that the veteran's hearing loss is related to his military 
service.

In this case, the Board finds that there is an approximately 
equal balance of positive and negative evidence in regard to 
the veteran's claim.  The negative evidence consists of the 
silence of available service medical records on the subject 
of hearing loss during active service and the VA medical 
examiner's opinions.  The positive evidence consists of the 
two Air National Guard examinations noting progressively 
worsening hearing loss that was reported to be due to 
acoustic trauma, and more specifically, "secondary to prior 
jet aircraft noise."  In addition, the VA examiner's opinion 
provides some support for the veteran's claim by conceding 
that "exposure to jet engine noise with infrequent use of 
hearing protection devices is likely to cause hearing loss."  
These conclusions are further supported by the veteran's 
statements that reported he worked on and around aircraft 
during his active service, which likely exposed him to 
acoustic trauma.  

When evidence is approximately in equipoise, as here, it is 
the responsibility of the Board to assess the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet.App. 60, 69 (1993); Wood v. Derwinski, 1 Vet.App. 190, 
192-93 (1992).  Having assessed all the evidence in the light 
of the totality of the circumstances the Board finds that 
this is a case in which the "benefit of the doubt" rule is 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  As with any merits review, the Board must examine 
all of the above evidence, as a whole.  If the Board 
determines that there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue.  Ashley v. Brown, 6 
Vet.App. 52, 59 (1993); See Grantham v. Brown, 8 Vet.App. 
228, 235 (1995); Massey v. Brown, 7 Vet.App. 204, 206-207 
(1994). 

The Board has determined that the lack of service medical 
records and the negative VA examination are in equipoise with 
the two National Guard examinations and the veteran's 
statements, especially in the light of the veteran's 
documented service as a flight crewmember in the Air Force.  
The Board is aware that the veteran received benefits for a 
course of flight training in California from 1968 to 1970 and 
that the RO treated this as an intervening cause.  The 
veteran denies pursuing the course, and in any event, there 
is no evidence that the training involved jets.  Therefore, 
the fact is not affirmative evidence of an intervening cause.  
Furthermore, even assuming the hearing loss pre-existed his 
active service the Air National Guard records demonstrating a 
progressive hearing loss would appear to substantiate a claim 
that a preexisting disorder was aggravated such that service 
connection could be granted.  38 U.S.C.A. §§ 101(24) (West 
1991).  Accordingly, the Board concludes that service 
connection for hearing loss is warranted.


ORDER

Service connection for bilateral hearing disorder is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

